This day John Dagworthy Wells, son of William Hill Wells, Esq., on motion of Peter Robinson, Esq., was admitted and sworn as a solicitor of the Court of Chancery. Mr. Wells was previously examined in open court by Peter Robinson, Esq., and Thomas Cooper, Esq., two of the solicitors of this court. The Chancellor himself made a more minute examination of this young *376gentleman than has been his usual course. Mr. Wells acquitted himself very handsomely, and so much to the satisfaction of the Chancellor that he thinks it proper to record here his entire approbation of the admission of Mr. Wells to practice as a solicitor of this court. The proper oaths were administered to him by John Stockly, Register, in open court, and Mr. Wells was desired to sign the roll.